1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6
 7        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 8 STATE OF NEW MEXICO, ex rel.
 9 ROMAN R. ROMERO, d/b/a THE
10 ROMERO LAW FIRM, P.A.

11          Petitioner-Appellant,

12 v.                                                                           NO. 29,913

13 THE HONORABLE FRANK A. SEDILLO,
14 METROPOLITAN COURT JUDGE (Div. V),

15          Respondent-Appellee,

16 and involving

17 D. RUSCH GATHINGS, d/b/a THE LAW
18 OFFICE OF D. RUSCH GATHINGS,

19          Defendant,

20 and

21 THE HONORABLE GERALDINE E. RIVERA,
22 District Court Judge.

23 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
24 Geraldine E. Rivera, District Judge

25 The Romero Law Firm, P.A.
26 Roman R. Romero
27 Albuquerque, NM

28 Pro Se Appellant
 1 Gary K. King, Attorney General
 2 Santa Fe, NM

 3 for Appellee

 4 Law Office of D. Rusch Gathings
 5 D. Rusch Gathings
 6 Albuquerque, NM

 7 for Defendant


 8                          MEMORANDUM OPINION

 9 BUSTAMANTE, Judge.

10       Summary affirmance was proposed for the reasons stated in the calendar

11 notice. No memorandum opposing summary affirmance has been filed, and the

12 time for doing so has expired.

13       Affirmed.

14       IT IS SO ORDERED.


15
16                                  MICHAEL D. BUSTAMANTE, Judge

17 WE CONCUR:


18
19 CYNTHIA A. FRY, Chief Judge


20
21 CELIA FOY CASTILLO, Judge

                                          2
3